Citation Nr: 1542937	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-31 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable initial rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which awarded service connection for bilateral hearing loss and assigned a noncompensable evaluation for that disability, effective November 16, 2012.

The Veteran testified at a Board hearing conducted at the RO before the undersigned Veterans Law Judge in May 2015; a transcript of that hearing is associated with the electronic claims file.

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming that his service-connected hearing loss disability warrants an initial rating in excess of the currently-assigned noncompensable disability rating.  The Board determines that a remand is necessary so that cited VA medical records can be obtained, and so the Veteran can be scheduled for another VA audio examination.




At his May 2015 hearing before the undersigned, the Veteran testified that his hearing acuity had worsened since he was last examined in October 2012.  A VA audio assessment report dated in October 2012 is of record.  At that time, the Veteran reported trouble hearing his wife and the television.  Findings showed moderately severe to profound high frequency sensorineural bilateral hearing loss.  The Veteran is shown to have been fitted for hearing aids at the Providence VA Medical Center (VAMC) in December 2012.  A January 2013 VA audio examination report is also of record.  Puretone threshold average is shown to have worsened from October 2012 to January 2013.  

He also testified that he was reexamined by VA for his hearing loss in December 2014 at the VA clinic, at which time the examiner told him his hearing acuity had worsened.  Audio findings related to this December 2014 VA audio examination are not of record.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment records, if obtained, should be associated with the electronic claims file.  38 U.S.C. § 5103A (West 2014).

As this case must be remanded, and as the Veteran has testified that he was informed in 2014 that his hearing loss had become worse, the Board finds that he should be afforded a new VA examination that adequately assesses the current severity of his hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any relevant VA treatment records from the Providence VAMC (or associated clinic), since January 2013, particularly any December 2014 audiological examination report or treatment records, and associate those documents with the claims file.

Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  Thereafter, the AOJ should schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The electronic claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests, including audiometric evaluation, deemed necessary should be conducted and the results reported in detail. 

Audiometric testing and speech discrimination testing should be conducted and the results reported in detail.  The examination report should also discuss the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  If the Veteran is unemployed, the examiner should opine whether his bilateral hearing loss precludes substantially gainful employment consistent with this education and past work experience.

3.  Following any additional indicated development, the AOJ should review the electronic claims file and readjudicate the Veteran's claim seeking an initial compensable rating for bilateral hearing loss.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




